          Case 4:19-cv-00035-CLM Document 20 Filed 10/25/19 Page 1 of 2                     FILED
                                                                                   2019 Oct-25 PM 05:43
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION

LISA SPARKS, et al.,                     }
                                         }
        Plaintiffs,                      }
                                         }
v.                                       }        Case No. 4:19-CV-35-CLM
                                         }
ALLY FINANCIAL INC., et al,              }
                                         }
        Defendant.                       }

                        AMENDED SCHEDULING ORDER

        This order amends the scheduling orders entered on both April 8, 2019 and

August 13, 2019. (Docs. 15, 18). To the extent that this order differs from any exiting

scheduling order, this order supersedes and governs further proceedings in this

action unless modified for good cause shown.

        The existing dates and deadlines shall be replaced with the following:

           Event            Due Date

       Discovery Ends       01-31-2020

      Expert Disclosure     Plaintiffs: 12-03-2019; Defendants: 01-04-2020

 Telephone Conference 02-03-2020 at 1:30 PM

     Dispositive Motions    02-10-2020 *Follow Appendix II*

     Pretrial Conference    05-25-2020 in Anniston, AL at 10:30 AM

         Trial Date         07-13-2020 in Birmingham, AL.
        Case 4:19-cv-00035-CLM Document 20 Filed 10/25/19 Page 2 of 2




      All dispositive motions filed in this action, and all responses thereto, must

comply with all requirements of Appendix II to this court’s Uniform Initial Order.

      The Court will not further extend any deadlines in this case absent a

compelling demonstration of good cause.

      DONE and ORDERED this 25th day of October, 2019.



                                      _________________________________
                                      COREY L. MAZE
                                      UNITED STATES DISTRICT JUDGE
